  Case 2:18-cv-04740-SJF-ARL Document 46 Filed 07/26/19 Page 1 of 1 PageID #: 396

                                                                 LLC
             CALLAIiAN&FUSCO                                    /Vtlorncvs at Law
                                                                                       Christopher S. Del Bove, Esq.|Associate
                                                                                               103 Eisenhower Parkway, Suite 400
                      103 EISENHOWER PARKWAY            SUITE 400                                   Roseland, New Jersey 07068
                   ROSELAND | NEW JlvRSEY |07068|877-618-9770                                    877-618-9770|F: 973-618-9772
                                                                                                    cdelbove@callahanfusco.com

Roseland. N.l|New York, NY|BulTalo. NY ; Philadelphia. P.A | I'l. Lauderdale. FL ! Tampa, FL



                                                   July 26, 2019


   VIA ECF ONLY


   Honorable Sandra J. Feuerstein, U.S.D.J
   United States District Court
   Eastern District of New York
   100 Federal Plaza
   Central Islip, New York 11722

             Re:    Sgt. Jameson Warren v. Castella Imports, et al.
                    Civil Action No.:         2:18-cv-04740-JFB-ARL
                    Our File No.:             STS-003


   Dear Judge Feuerstein;

             Please be reminded that this office represents the defendants in the above referenced
   matter.



          Enclosed please find defendants’ Opposition to Plaintiffs Motion to Strike and in Support
   of defendants’ Cross-Motion to Extend the Discovery Deadline.

           Thank you for your attention to the foregoing, and should Your Honor have any questions,
   please do not hesitate to contact the undersigned.

                                                       Respectfully submitted,



                                                      CHRISTOPHER DEL BOVE


   CSD/rt
   Enel.
  cc:        Cory H. Morris, Esq.




                                                                                                                  callahanliisco.com
